Case 2:19-cv-00042-JPB Document 12 Filed 11/18/19 Page 1 of 5 PageID #: 65




                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA



       P1 ainfiff,

v.                                                          Civil Action No. 2:19-cv-42
                                                            Honorable John Preston Bailey

NEWTON E. HIGGINBOTHAM III,

       Defendant.

                            STIPULATED PROTECTIVE ORDER

               WHEREAS, each party to the above-captioned action may seek discovery of

documents, information, tangible things, or other materials that may contain confidential or

personal information of other parties or third parties;

               NOW THEREFORE, pursuant to Federal Rule of Civil Procedure 26(c), upon the

stipulation and consent of Plaintiff E.H. and Defendant Newton E. Higginbotham III, and for

good cause shown, the Court hereby ORDERS the following:

               This Stipulated Protective Order shall govern the disclosure or production of

information, documents, and tangible things in connection with this action. This includes, but is

not limited to, interrogatories, requests for admission, requests for production, other discovery

requests, discovery responses, affidavits, declarations, briefs, memoranda, and other papers filed

with the Court. This Protective Order also encompasses documents and information produced by

parties to this litigation or by third parties. The Protective Order shall apply in the following

manner:




                                                                 E
Case 2:19-cv-00042-JPB Document 12 Filed 11/18/19 Page 2 of 5 PageID #: 66




I.      DISCOVERY PHASE

        A.       If a party or an attorney for a party has a good faith beLief that certain documents

or other materials (including digital information) subject to disclosure pursuant to a discovery or

other request are confidential and should not be disclosed other than in connection with this

action and pursuant to this Protective Order, the party or attorney shall mark each such document

or other material as “CONFIDENTIAL.”

        B.       If a party or an attorney for a party disputes whether a document or other material

should be marked “CONFIDENTIAL,” the parties and/or attorneys shall attempt to resolve the

dispute between themselves. If they are unsuccessftul, the party or attorney challenging the

“CONFIDENTIAL” designation shall do so by filing an appropriate motion.

        C.       No party or attorney or other person subject to this Protective Order shall

distribute, transmit, or otherwise divulge any document or other material which is marked

“CONFIDENTIAL,” or the contents thereof, except in accordance with this Protective Order.

Court personnel are not subject to this Protective Order while engaged in the performance of

their official duties.

        D.       Any document or other material which is marked “CONFIDENTLAL,” or the

contents thereof, may be used by a party, or a party’s attorney, expert witness, consultant, or

other person to whom disclosure is made, only for the purpose of this action. Nothing contained

in this Protective Order shall prevent the use of any document or other material which is marked

“CONFIDENTIAL,” or the contents thereof, at any discovery deposition taken in this action.

        E.       If a party or attorney wishes to disclose any document or other material which is

marked “CONFIDENTIAL,” or the contents thereof, to any person actively engaged in working




                                                  7
Case 2:19-cv-00042-JPB Document 12 Filed 11/18/19 Page 3 of 5 PageID #: 67




on this action (e.g., expert witness, paralegal, associate, consultant), the person making the

disclosure shall do the following:

               1.      Provide a copy of this Protective Order to the person to whom disclosure

                       is made;

               2.      Inform the person to whom disclosure is made that s/he is bound by this

                       Protective Order;

               3.      Require     the   person   to   whom   disclosure   is   made   to   sign   an

                       acknowledgment and receipt of this Protective Order;

               4.      Instruct the person to whom disclosure is made to return any document or

                       other material which is marked “CONFIDENTIAL,” at the conclusion of

                       the case, including notes or memoranda made from “CONFIDENTIAL”

                       material;

               5.      Maintain a list of persons to whom disclosure was made and the

                       “CONFIDENTIAL” materials which were disclosed to that person; and

               6.      At the conclusion of the action, gather the “CONFIDENTIAL” materials,

                       copies thereof, and related notes and memoranda, and return them to the

                      party or attorney who originally disclosed them, with a certificate of

                      compliance with the terms of this Protective Order.

       F.      Confidential documents may also be disclosed to witnesses at depositions

provided that, before they are shown the document(s), they are instructed as to the confidential

nature of the document(s).




                                                  3
Case 2:19-cv-00042-JPB Document 12 Filed 11/18/19 Page 4 of 5 PageID #: 68




II.    POST-DISCOVERY PHASE

               If any party or attorney wishes to file, or use as an exhibit or as evidence at a

hearing or trial, any “CONFIDENTIAL” document or material, s/he must provide reasonable

notice to the party that produced the document or material. The parties and/or attorneys shall

then attempt to resolve the matter of continued confidentiality by either (a) removing the

“CONFIDENTIAL” marking, or (b) creating a mutually acceptable redacted version that

suffices for purposes of the case. If an amicable resolution proves unsuccessftil. the parties

and/or attorneys may present the issue to the court for resolution.

III.   RESOLUTION OF THE MATTER

               This Protective Order shall survive the termination of this action. Within 30 days

after final termination of this action, including any appeals, all “CONFIDENTIAL” information

of a producing party in the possession, custody, or control of a receiving party must either be: (a)

returned to counsel for the producing party; or (b) destroyed and such destruction certified in

writing to counsel for the producing party. Each party’s counsel shall have the right to retain

archival copies of pleadings; motions, memoranda, documents, and papers filed with the Court;

depositions; deposition exhibits, hearing transcripts and exhibits: the trial record; and notes,

summaries, or other work product prepared by attorneys or outside experts or consultants.

                                                      ENTER:




                                                     ston Bailey




                                                 4
Case 2:19-cv-00042-JPB Document 12 Filed 11/18/19 Page 5 of 5 PageID #: 69




PREPARED BY:

Is! Michael D. Mullins
Michael D. Mullins (WVSB No. 7754)
Chase Tower, I 7° Floor
707 Virginia Street East
Post Office Box 1588
Charleston, WV 25326-1588
Telephone: (304) 353-8000
Facsimile: (304) 353-8180
nuchael.muHinscisteptoc—johnson.coni
Counsel for iVew!on E. Thgginbotham III


AGREED TO BY:

Is! Christopher J. Heavens
Christopher J. Heavens. Esq. (WVSB # 5776)
Heavens Law Firm, PLLC
2438 Kanawha Boulevard, East
Charleston, WV 25311
Telephone: (304) 346-0464
Facsimile: (304) 345-5775
clirisQithcavenslawlinmcom
Cozuisel for Plainrff




                                             5
